Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-19 are pending and rejected in the application.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claim 1 recites an electronic file storage system comprising: a processor; a memory coupled to the processor, the memory storing program instructions that when executed by the processor, causes the processor to: read an access log; and infer access time, modify time, create time, delete time, other metadata from the access log unavailable on the access log, wherein access time, modify time, create time, delete time and other metadata is inferred from a timestamp of an object recorded on the access log. The limitations, as noted above, could be reasonably and practically 

For example, in the context of this claim, “read an access log” encompasses a person mentally reading an access log. In addition, “infer access time, modify time, create time, delete time, other metadata from the access log unavailable on the access log” encompasses a person to mentally infer access time, modify time, create time delete time, other metadata from the access log unavailable on the access log. Next, “wherein access time, modify time, create time, delete time and other metadata is inferred from a timestamp of an object recorded on the access log” encompasses a person mentally to infer the access time, modify time, create time, delete time and other metadata is inferred from a timestamp of an object recorded on the access log. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claim 1 recites no additional limitations other than “a processor” and “a memory” implementing the limitations. The computer is recited at a high-level of generality (i.e., read an access log…etc., and infer access time…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 

In addition, claim 13 recites an electronic file storage system comprising: a processor; a memory coupled to the processor, the memory storing program instructions that when executed by the processor, causes the processor to: parse an access log; infer access time, modify time, create time, delete time, other metadata from the access log unavailable on the access log, wherein access time, modify time, create time, delete time and other metadata is inferred from a timestamp of an object recorded on the access log, wherein time is inferred from the timestamp of the object record, wherein access time is inferred from logged reads, create time and modify times are inferred from logged writes, and other times are inferred from other logged operations metadata or other data update times; capture a series of access, create, modify, and delete times for the object to store a history of the object; determine the probability of the object being accessed or modified using recency of access and historical pattern of access; and label the object as one of a "hot" object or a "cold" object based on the probability. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor” and “a memory.”  Thus, claim 1 is not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “parse an access log” encompasses a person mentally parsing an access log. In addition, “infer access time, modify time, create time, delete time, other metadata from the access log unavailable on the access log” encompasses a person to mentally infer access time, modify time, create time delete time, other metadata from the access log unavailable on the access log. Next, “wherein access time, modify time, create time, delete time and other metadata is inferred from a timestamp of an object recorded on the access log, wherein time is inferred from the timestamp of the object record, wherein access time is inferred from logged reads, create time and modify times are inferred from logged writes, and other times are inferred from other logged operations metadata or other data update times” encompasses a person to mentally infer the access time, modify time, create time, delete time and other metadata is inferred from a timestamp of an object recorded on the access log using different operations. In addition, “capture a series of access, create, modify, and delete times for the object to store a history of the object” encompasses a person to mentally capture a series of access, create, modify, and delete times for the object to store a history of the objects. Further, “determine the probability of the object being accessed or modified using recency of access and historical pattern of access” encompasses a person to mentally determine the probability of the object being accessed or modified using recency of access and historical pattern of access. Next, “label the object as one of a "hot" object or a "cold" object based on the probability” encompasses a person to mentally label the object as one of a hot or cold object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claim 13 recites no additional limitations other than “a processor” and “a memory” implementing the limitations. The computer is recited at a high-level of generality (i.e., parse an access log…etc., infer access time…etc., capture a series of access…etc., determine the probability…etc., and label the object…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 13 recites “a processor” and “a memory” implementing the limitations. The computer is recited at a high-level of generality (i.e., parse an access log…etc., infer access time…etc., capture a series of access…etc., determine the probability…etc., and label the object…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 13 is not patentable eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: infer metadata for each object from the access log that is unavailable on the object itself, wherein time is inferred from the timestamp of the object record, wherein access time is inferred from logged reads, create time and modify times are inferred from logged writes, and other times are inferred from other logged operations metadata or other data update times.” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: store the access time, the modify time, the create time, and other metadata created in a separate database of object metadata that can be queried by a separate computer system.” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: capture the metadata stored by an object store for each object, and record the metadata in a separate database.” of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: recognize a location of the object in the system along with times of access, create, modify, delete, and metadata update determined from the parsing of the access log; send a direct request for object metadata from an object store of a newly parsed object; and record the metadata determined from parsing the access log along with the metadata captured from the object store for each object.” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: record the metadata determined from parsing the access log along with the metadata captured from the object store for each object in a separate database.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: capture a series of access, create, modify, and delete times for the object to store the history of the object in a separate database.” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: determine a probability of the object being accessed or modified in a future time based on a series of access and modify times of the objects; and store the probability of the object in a separate database.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: determine the probability of the object being accessed or modified using recency of access and historical pattern of access.” of dependent claim 9 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: label the object as one of a "hot" object or a "cold" object.” of dependent claim 10 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: label the object as one of a "hot" object or a "cold" object; label the object as the a "hot" object when the object has been accessed recently within a predetermined timeframe, has a probability of future access above a predetermined threshold level or a combination thereof; and label the object as the a "cold" object when the object has not been accessed within a predetermined timeframe, has a probability of future access below predetermined number or a combination thereof.” of dependent claim 11 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 11 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: storing the "hot" object in higher performing storage tiers; and storing the "cold" object in lower performing storage tiers.” of dependent claim 12 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 12 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: store the access time, the modify time, the create time, and other metadata created in a separate database of object metadata that can be queried by a separate computer system.” of dependent claim 14 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 14 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: capture the metadata stored by an object store for each object, and record the metadata in a separate database.” of dependent claim 15 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 15 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: recognize a location of the object in the system along with times of access, create, modify, delete, and metadata update determined from the parsing of the access log; send a direct request for object metadata from an object store of a newly parsed object; and record the metadata determined from parsing the access log along with the metadata captured from the object store for each object.” of dependent claim 16 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 16 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: record the metadata determined from parsing the access log along with the metadata captured from the object store for each object in a separate database.” of dependent claim 17 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 17 is not patent eligible under 35 USC 101. 
The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: label the object as one of a "hot" object or a "cold" object; label the object as the a "hot" object when the object has been accessed recently within a predetermined timeframe, has a probability of future access above a predetermined threshold level or a combination thereof; and label the object as the a "cold" object when the object has not been accessed within a predetermined timeframe, has a probability of future access below predetermined number or a combination thereof.” of dependent claim 18 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 18 is not patent eligible under 35 USC 101. 

The limitation “wherein the memory storing program instructions that when executed by the processor, causes the processor to: storing the "hot" object in higher performing storage tiers; and storing the "cold" object in lower performing storage tiers.” of dependent claim 19 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 19 is not patent eligible under 35 USC 101. 


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. U.S. Patent Publication (2017/0075907; hereinafter: Goswami) in view of Wombacher et al. Non-Patent Publication (“Towards Automatic Capturing of Manual Data Processing Provenance”, 2011; hereinafter: Wombacher) 

Claim 1
As to claim 1, Goswami discloses an electronic file storage system comprising: 
a processor (paragraph[0040], “The components of the computing devices 12 and/or servers 16, 20 may include, but are not limited to, one or more processors or processing units 30, a system memory 32, and a system bus 34 that couples various system components including the system memory 32 to the processor 30…etc.”); 
a memory coupled to the processor, the memory storing program instructions that when executed by the processor, causes the processor to (paragraph[0040], “a system memory 32, and a system bus 34 that couples various system components including the system memory 32 to the processor 30. The computing devices 12 and/or servers 16, 20 may typically include a variety of computer system readable media…etc.”): 
infer access time, modify time, create time, delete time, other metadata from the access log unavailable on the access log, wherein access time, modify time, create time, delete time and other metadata is inferred from a timestamp of an object recorded on the access log (paragraph[0048]-paragraph[0049], “The file migration system can infer an access time from the create and modify times to determine necessary bandwidth for file migrations, to migrate the aged files that are determined to be worthy of archiving to a cloud data storage, and to present the access time-related information to a user….etc.”).

Goswami does not appear to explicitly disclose read an access log

However, Wombacher discloses read an access log (Figure 1, page 5 of PDF, “automatically acquired file information from the SVN log and the access log are correlated. These correlated data are the basis to apply the derived provenance inference rules to derive provenance relations…etc.”). (Figure 1, page 5 of PDF, “automatically acquired file information from the SVN log and the access log are correlated. These correlated data are the basis to apply the derived provenance inference rules to derive provenance relations…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Goswami with the teachings of Wombacher to infer data read from an access log which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Goswami with the teachings of Wombacher to improve the precision of the inferred provenance information (Wombacher: Abstract).

Claim 2 
As to claim 2, the combination of Goswami and Wombacher discloses all the elements in claim 1, as noted above, and Wombacher further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
infer metadata for each object from the access log that is unavailable on the object itself, wherein time is inferred from the timestamp of the object record, wherein access time is inferred from logged reads, create time and modify times are inferred from logged writes, and other times are inferred from other logged operations metadata or other data update times (page 10 of pdf, “In an access log contains read (GET), write (PUT), move (MOVE), and delete (DELETE) operations(WebDAV commands) applied to files…etc.”).

Claim 3
As to claim 3, the combination of Goswami and Wombacher discloses all the elements in claim 1, as noted above, and Goswami further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
store the access time, the modify time, the create time, and other metadata created in a separate database of object metadata that can be queried by a separate computer system (paragraph[0049]-paragraph[0050], “There may be different functions that influence create, modify and access times. In accordance with one embodiment, F(x,t) may be a sum of Aging, Growth, Reaccess, and Deletion functions that leave traces in the create and modify times of files. The file migration system can infer an access time from the create and modify times to determine necessary bandwidth for file migrations, to migrate the aged files that are determined to be worthy of archiving to a cloud data storage, and to present the access time-related information to a user…etc.”).

Claim 4
As to claim 4, the combination of Goswami and Wombacher discloses all the elements in claim 1, as noted above, and Goswami further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: capture the metadata stored by an object store for each object, and record the metadata in a separate database (paragraph[0048]-paragraph[0049], “The present systems 10 creates a model based on files stored having two or all three of the times (access, create and/or modify) available to determine what access times may look like relative to create and modify times. In accordance with one embodiment, the system 10 utilizes the create and modify times to infer an access time based on a large analytic model of how the access history over time, F(x), changes with time in the future, F(x,t)…etc.”).

Claim 5
As to claim 5, the combination of Goswami and Wombacher discloses all the elements in claim 1, as noted above, and Wombacher further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
recognize a location of the object in the system along with times of access, create, modify, delete, and metadata update determined from the parsing of the access log (page 11 of PDF, “To determine the correlation between SVN and access log entries the corresponding sequences of events have to be synchronized. I.e., the sequence of WebDAV commands PUT, DELETE, MOVE and GET documented in the access log must be correlated to Add, Modify, and Delete commands in the SVN log…etc.”); 
send a direct request for object metadata from an object store of a newly parsed object (page 11 of PDF, “Since the file access is not documented in the SVN log entries, a second loop is executed on the access log entries (line 14). In particular, all GET entries are selected (line 15). For each GET entry the corresponding SVN entry is inferred…etc.”); and 
record the metadata determined from parsing the access log along with the metadata captured from the object store for each object (page 5 of PDF, 4.1 Infrastructure to Capture User Behavior, “The correlated information is used by the provenance generator to continuously derive provenance information. The provenance generator uses generic and organizational directives to infer provenance relations between various files and revisions of files. A provenance GUI5 allows to query and visualize the provenance information. It is based on AJAX requests on the stored provenance information and the InfoVis toolkit…etc.”).

Claim 6
As to claim 6, the combination of Goswami and Wombacher discloses all the elements in claim 5, as noted above, and Wombacher further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: record the metadata determined from parsing the access log along with the metadata captured from the object store for each object in a separate database (page 5 of PDF, 4.1 Infrastructure to Capture User Behavior, “The correlated information is used by the provenance generator to continuously derive provenance information. The provenance generator uses generic and organizational directives to infer provenance relations between various files and revisions of files. A provenance GUI5 allows to query and visualize the provenance information. It is based on AJAX requests on the stored provenance information and the InfoVis toolkit…etc.”).


Claim 7
As to claim 7, the combination of Goswami and Wombacher discloses all the elements in claim 1, as noted above, and Goswami further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: capture a series of access, create, modify, and delete times for the object to store the history of the object in a separate database (paragraph[0048]-paragraph[0050], “In accordance with one embodiment, the system 10 utilizes the create and modify times to infer an access time based on a large analytic model of how the access history over time…etc.”).

Claims 8, 9, 11, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. U.S. Patent Publication (2017/0075907; hereinafter: Goswami) in view of Wombacher et al. Non-Patent Publication (“Towards Automatic Capturing of Manual Data Processing Provenance”, 2011; hereinafter: Wombacher) and further in view of ULASEN et al. U.S. Patent Publication (2018/0373722; hereinafter: ULASEN)

Claim 8
As to claim 8, the combination of Goswami and Wombacher discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
determine a probability of the object being accessed or modified in a future time based on a series of access and modify times of the objects; and 
store the probability of the object in a separate database.

However, ULASEN discloses wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
determine a probability of the object being accessed or modified in a future time based on a series of access and modify times of the objects (paragraph[0038], “In one aspect, the curve N may be calculated as the number of requests for a file or a group of files in a given unit of time, or the probability of accessing the file or group of files…etc.”); and 
store the probability of the object in a separate database (paragraph[0038], “The second threshold L2 represents a dynamic threshold used for the classification of cold and hot data, based on the inclusion of a variety of factors, including statistics, probability parameters…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Goswami with the teachings of Wombacher and ULASEN to determine file access probability which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Goswami with the teachings of Wombacher and ULASEN to decrease the network latency when searching and extracting archived files (ULASEN: paragraph[0004]).

Claim 9
As to claim 9, the combination of Goswami, Wombacher, and ULASEN discloses all the elements in claim 8, as noted above, and ULASEN further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
determine a probability of the object being accessed or modified in a future time based on a series of access and modify times of the objects (paragraph[0060], “the machine learning module 106 may modify the threshold value related to file access indicating a probability of future access of the at least one of the plurality of files…etc.”); and 
store the probability of the object in a separate database (paragraph[0060], “In some aspects, responsive to detecting the first event has occurred, the machine learning module 106 may modify the threshold value related to file access indicating a probability of future access of the at least one of the plurality of files. In other aspects, responsive to detecting the first event has occurred, the machine learning module 106 may direct the archiving system 104 to migrate at least one of the plurality of files to the second storage device…etc.”).

Claim 11
As to claim 11, the combination of Goswami, Wombacher, and ULASEN discloses all the elements in claim 8, as noted above, and ULASEN further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
label the object as one of a "hot" object or a "cold" object (paragraph[0048], “the storage server 302 and archives them on the tiered storage system 311 depending on an initial hot/cold classification that represents a prediction of how much demand each of the files is in. That is, a " cold" file predicted to have the least demand may be migrated to a tier in the tiered storage system 311 having low cost and low performance specifications (e.g., tape drives), while a " hot" file predicted to have higher demand may remain on the storage server 302 which has high performance specifications than the tiered storage system 311…etc.”); 
label the object as the a "hot" object when the object has been accessed recently within a predetermined timeframe, has a probability of future access above a predetermined threshold level or a combination thereof (paragraph[0062], “assign a set of files (e.g., a first file, a group of files) of the plurality of files an access classification based on the modified threshold value. At step 504, the archiving module 104 determining whether each of the files (e.g., a first file) exceeds the modified threshold value related to file access. If so, at step 505, the archiving module 104 assigns the access classification responsive to determining that access requests or other criteria for the set of file(s) exceeds the threshold value related to file access, wherein the access classification is a hot data access classification…etc.”); and 
label the object as the a "cold" object when the object has not been accessed within a predetermined timeframe, has a probability of future access below predetermined number or a combination thereof (paragraph[0063], “At step 507, responsive to determining that the access requests or other data associated with the set of files (e.g., first file) does not exceed the threshold value related to file access, the archiving module 104 may assign the access classification of a cold data access classification….etc.”).

Claim 13
As to claim 13, Goswami discloses an electronic file storage system comprising:
a processor(paragraph[0040], “The components of the computing devices 12 and/or servers 16, 20 may include, but are not limited to, one or more processors or processing units 30, a system memory 32, and a system bus 34 that couples various system components including the system memory 32 to the processor 30…etc.”); 
a memory coupled to the processor, the memory storing program instructions that when executed by the processor, causes the processor to (paragraph[0040], “a system memory 32, and a system bus 34 that couples various system components including the system memory 32 to the processor 30. The computing devices 12 and/or servers 16, 20 may typically include a variety of computer system readable media…etc.”): 
infer access time, modify time, create time, delete time, other metadata from the access log unavailable on the access log, wherein access time, modify time, create time, delete time and other metadata is inferred from a timestamp of an object recorded on the access log (paragraph[0048]-paragraph[0049], “The file migration system can infer an access time from the create and modify times to determine necessary bandwidth for file migrations, to migrate the aged files that are determined to be worthy of archiving to a cloud data storage, and to present the access time-related information to a user….etc.”), 
capture a series of access, create, modify, and delete times for the object to store a history of the object(paragraph[0048]-paragraph[0050], “In accordance with one embodiment, the system 10 utilizes the create and modify times to infer an access time based on a large analytic model of how the access history over time…etc.”); 

Goswami does not appear to explicitly disclose
parse an access log; 
wherein time is inferred from the timestamp of the object record, wherein access time is inferred from logged reads, create time and modify times are inferred from logged writes, and other times are inferred from other logged operations metadata or other data update times; 
determine the probability of the object being accessed or modified using recency of access and historical pattern of access; and 
label the object as one of a "hot" object or a "cold" object based on the probability.

However, Wombacher discloses parse an access log (Figure 1, page 5 of PDF, “automatically acquired file information from the SVN log and the access log are correlated. These correlated data are the basis to apply the derived provenance inference rules to derive provenance relations…etc.”). (Figure 1, page 5 of PDF, “automatically acquired file information from the SVN log and the access log are correlated. These correlated data are the basis to apply the derived provenance inference rules to derive provenance relations…etc.”); 
wherein time is inferred from the timestamp of the object record, wherein access time is inferred from logged reads, create time and modify times are inferred from logged writes, and other times are inferred from other logged operations metadata or other data update times (page 10 of pdf, “In an access log contains read (GET), write (PUT), move (MOVE), and delete (DELETE) operations(WebDAV commands) applied to files…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Goswami with the teachings of Wombacher to infer data read from an access log which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Goswami with the teachings of Wombacher to improve the precision of the inferred provenance information (Wombacher: Abstract).

The combination of Goswami and Wombacher discloses all the elements in claim 13, as noted above, but do not appear to explicitly disclose determine the probability of the object being accessed or modified using recency of access and historical pattern of access; and 
label the object as one of a "hot" object or a "cold" object based on the probability.

However, ULASEN discloses determine the probability of the object being accessed or modified using recency of access and historical pattern of access (paragraph[0038], “In one aspect, the curve N may be calculated as the number of requests for a file or a group of files in a given unit of time, or the probability of accessing the file or group of files…etc.”); and 
label the object as one of a "hot" object or a "cold" object based on the probability(paragraph[0048], “the storage server 302 and archives them on the tiered storage system 311 depending on an initial hot/cold classification that represents a prediction of how much demand each of the files is in. That is, a " cold" file predicted to have the least demand may be migrated to a tier in the tiered storage system 311 having low cost and low performance specifications (e.g., tape drives), while a " hot" file predicted to have higher demand may remain on the storage server 302 which has high performance specifications than the tiered storage system 311…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Goswami with the teachings of Wombacher and ULASEN to determine file access probability which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Goswami with the teachings of Wombacher and ULASEN to decrease the network latency when searching and extracting archived files (ULASEN: paragraph[0004]).

Claim 14
As to claim 14, the combination of Goswami, Wombacher, and ULASEN discloses all the elements in claim 13, as noted above, and Goswami further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
store the access time, the modify time, the create time, and other metadata created in a separate database of object metadata that can be queried by a separate computer system(paragraph[0049]-paragraph[0050], “There may be different functions that influence create, modify and access times. In accordance with one embodiment, F(x,t) may be a sum of Aging, Growth, Reaccess, and Deletion functions that leave traces in the create and modify times of files. The file migration system can infer an access time from the create and modify times to determine necessary bandwidth for file migrations, to migrate the aged files that are determined to be worthy of archiving to a cloud data storage, and to present the access time-related information to a user…etc.”).

Claim 15
As to claim 15, the combination of Goswami, Wombacher, and ULASEN discloses all the elements in claim 13, as noted above, and Wombacher further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
capture the metadata stored by an object store for each object, and record the metadata in a separate database(page 5 of PDF, 4.1 Infrastructure to Capture User Behavior, “The correlated information is used by the provenance generator to continuously derive provenance information. The provenance generator uses generic and organizational directives to infer provenance relations between various files and revisions of files. A provenance GUI5 allows to query and visualize the provenance information. It is based on AJAX requests on the stored provenance information and the InfoVis toolkit…etc.”).
Claim 16
As to claim 16, the combination of Goswami, Wombacher, and ULASEN discloses all the elements in claim 13, as noted above, and Wombacher further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
recognize a location of the object in the system along with times of access, create, modify, delete, and metadata update determined from the parsing of the access log(page 11 of PDF, “To determine the correlation between SVN and access log entries the corresponding sequences of events have to be synchronized. I.e., the sequence of WebDAV commands PUT, DELETE, MOVE and GET documented in the access log must be correlated to Add, Modify, and Delete commands in the SVN log…etc.”); 
send a direct request for object metadata from an object store of a newly parsed object(page 11 of PDF, “Since the file access is not documented in the SVN log entries, a second loop is executed on the access log entries (line 14). In particular, all GET entries are selected (line 15). For each GET entry the corresponding SVN entry is inferred…etc.”); and 
record the metadata determined from parsing the access log along with the metadata captured from the object store for each object (page 5 of PDF, 4.1 Infrastructure to Capture User Behavior, “The correlated information is used by the provenance generator to continuously derive provenance information. The provenance generator uses generic and organizational directives to infer provenance relations between various files and revisions of files. A provenance GUI5 allows to query and visualize the provenance information. It is based on AJAX requests on the stored provenance information and the InfoVis toolkit…etc.”).

Claim 17
As to claim 17, the combination of Goswami, Wombacher, and ULASEN discloses all the elements in claim 13, as noted above, and Wombacher further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
record the metadata determined from parsing the access log along with the metadata captured from the object store for each object in a separate database(page 5 of PDF, 4.1 Infrastructure to Capture User Behavior, “The correlated information is used by the provenance generator to continuously derive provenance information. The provenance generator uses generic and organizational directives to infer provenance relations between various files and revisions of files. A provenance GUI5 allows to query and visualize the provenance information. It is based on AJAX requests on the stored provenance information and the InfoVis toolkit…etc.”).

Claim 18
As to claim 18, the combination of Goswami, Wombacher, and ULASEN discloses all the elements in claim 13, as noted above, and ULASEN further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
label the object as one of a "hot" object or a "cold" object(paragraph[0048], “the storage server 302 and archives them on the tiered storage system 311 depending on an initial hot/cold classification that represents a prediction of how much demand each of the files is in. That is, a " cold" file predicted to have the least demand may be migrated to a tier in the tiered storage system 311 having low cost and low performance specifications (e.g., tape drives), while a " hot" file predicted to have higher demand may remain on the storage server 302 which has high performance specifications than the tiered storage system 311…etc.”); 
label the object as the a "hot" object when the object has been accessed recently within a predetermined timeframe, has a probability of future access above a predetermined threshold level or a combination thereof (paragraph[0062], “assign a set of files (e.g., a first file, a group of files) of the plurality of files an access classification based on the modified threshold value. At step 504, the archiving module 104 determining whether each of the files (e.g., a first file) exceeds the modified threshold value related to file access. If so, at step 505, the archiving module 104 assigns the access classification responsive to determining that access requests or other criteria for the set of file(s) exceeds the threshold value related to file access, wherein the access classification is a hot data access classification…etc.”); and 
label the object as the a "cold" object when the object has not been accessed within a predetermined timeframe, has a probability of future access below predetermined number or a combination thereof(paragraph[0063], “At step 507, responsive to determining that the access requests or other data associated with the set of files (e.g., first file) does not exceed the threshold value related to file access, the archiving module 104 may assign the access classification of a cold data access classification….etc.”).

Claim 19
As to claim 19, the combination of Goswami, Wombacher, and ULASEN discloses all the elements in claim 13, as noted above, and ULASEN further disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: 
storing the "hot" object in higher performing storage tiers (paragraph[0062], “assign a set of files (e.g., a first file, a group of files) of the plurality of files an access classification based on the modified threshold value. At step 504, the archiving module 104 determining whether each of the files (e.g., a first file) exceeds the modified threshold value related to file access. If so, at step 505, the archiving module 104 assigns the access classification responsive to determining that access requests or other criteria for the set of file(s) exceeds the threshold value related to file access, wherein the access classification is a hot data access classification…etc.”); and 
storing the "cold" object in lower performing storage tiers(paragraph[0063], “At step 507, responsive to determining that the access requests or other data associated with the set of files (e.g., first file) does not exceed the threshold value related to file access, the archiving module 104 may assign the access classification of a cold data access classification….etc.”).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. U.S. Patent Publication (2017/0075907; hereinafter: Goswami) in view of Wombacher et al. Non-Patent Publication (“Towards Automatic Capturing of Manual Data Processing Provenance”, 2011; hereinafter: Wombacher) and further in view of Tian U.S. Patent (10,903,981; hereinafter: Tian)

Claim 10
As to claim 10, the combination of Goswami and Wombacher discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: label the object as one of a "hot" object or a "cold" object.
	However, Tian disclose wherein the memory storing program instructions that when executed by the processor, causes the processor to: label the object as one of a "hot" object or a "cold" object (column 15, lines 5-19, “In some embodiments, the multiple tiers of storage devices can store different types of data. In some embodiments, data can be categorized into hot data 355, warm data 365, and cold data 375 based on, for example, a time that the data is generated or received or a frequency that the data is accessed…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Goswami with the teachings of Wombacher and Tian to determine mark data as cold or hot which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Goswami with the teachings of Wombacher and Tian to improve the efficiency and reduce cost of a storage system (Tian: column 1, lines 28-36).

Claim 12
As to claim 12, the combination of Goswami, Wombacher, and Tian discloses all the elements in claim 10, as noted above, and Tian further discloses wherein the memory storing program instructions that when executed by the processor, causes the processor to: storing the "hot" object in higher performing storage tiers; and storing the "cold" object in lower performing storage tiers (column 15, lines 6-19, “In some embodiments, the multi-tier storage subsystem 320 can store the hot data 355, warm data 365, and cold data 375 into the multiple tiers of storage devices, respectively. For example, the first tier storage device 350 can store the hot data 355; the second tier storage device 360 can store the warm data 365; and the third-tier storage device 370 can store the cold data 375. In some embodiments, a single tier storage device can store one or more types of data, for example, based on the storage space and cost…etc.”).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
March 20, 2022